DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on February 4, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “suppression component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitation “suppression component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “suppression” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, 6-9 and 22-25 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a blower (claim 3),” “a pump (claim 4)”  and “a valve (claim 5).”    
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose wherein, in response to receiving the signal and prior to actuating the suppression component, the controller is configured to transmit a warning message to an electronic device, wherein the warning message comprises a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 further defines non-positively recited limitations/elements (the signal as a warning message with a prompt) of claim 1. The claims will be interpreted as best understood by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 平良繁治 Shigeharu Taira et al. (CN1392944A. Taira hereafter) in view of Kotliar (US 2002/0023762).
With respect to claim 1, Taira discloses a heating, ventilation, and air conditioning (HVAC) combustion suppression system (Figs. 1-7), comprising: 
a sensor (11) configured to (capable of) detect a refrigerant released from an HVAC system into an enclosed space (1 and 100) and to emit a signal indicative of the refrigerant; 
a suppression component (7 and cryogen circuit valve in page 6, fifth paragraph of the English translated document) configured suppress combustion of the refrigerant in the enclosed space; and 

Taira fails to disclose an air duct configured to guide supply of air to a plurality of rooms of a building; a sensor configured to detect a refrigerant released from an HVAC system into the air duct or into a room of the plurality of rooms; a suppression component configured to release a combustion suppressant into the air duct to suppress combustion of the refrigerant in the air duct, the room, or both; and a controller configured to receive the signal from the sensor and actuate the suppression component to release the combustion suppressant into the air duct, the room, or both.
However, Kotliar teaches a heating, ventilation, and air conditioning (HVAC) combustion suppression system (Figs. 1-34), comprising: an air duct (145. Fig. 14) configured to (capable of) guide supply of air to a plurality of rooms of a building; a sensor (paragraphs [0013] and [0028]) configured to (capable of) detect a fire; a suppression component (blower and valve of the HVAC system) configured to release a combustion suppressant (hypoxic air) into the air duct to suppress combustion in the air duct, the room, or both; and a controller (main control panel (not shown)) configured to (capable of) receive the signal from the sensor and actuate the suppression component to release the combustion suppressant into the air duct, the room, or both.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of releasing combustion suppressant into the air duct to suppress possible combustion in the air duct, the room, or both, as taught by Kotliar, to Taira’s system, in order to 
With respect to claim 2, Taira’s system, modified by Kotliar’s distribution coverage,  Taira further discloses wherein the controller is configured to (capable of) actuate the suppression component in response to a detected concentration of the refrigerant exceeding a threshold concentration (CCL level in Fig. 5 and Page 3, eight and eleventh paragraphs and page 4, fourth paragraph).
With respect to claim 3, Taira’s system, modified by Kotliar’s distribution coverage, Kotliar further teaches wherein the suppression component comprises a blower (287. Fig. 28) configured to (capable of) direct the air through the air duct (288); and a valve (286) configured to (capable of) control release of the combustion suppressant from a container (284), wherein, in response to receiving the signal (from 285), the controller (main control panel) is configured to (capable of) open the valve and actuate the blower to draw the combustion suppressant from the container into the air duct via the valve (paragraphs [0245] - [0247]).
With respect to claim 4, Taira’s system, modified by Kotliar’s distribution coverage, Kotliar further teaches wherein the suppression component comprises a pump (287), the combustion suppressant comprises an inert gas (paragraph [0218]) from an inert gas supply (fire-extinguishing ballast), and the controller is configured to (capable of) operate the pump based on the signal to release the inert gas into the air duct.
With respect to claim 6, Taira’s system, modified by Kotliar’s distribution coverage, Taira further discloses wherein the sensor is a chemical sensor (sensing gas composition), an optical sensor, or both.

With respect to claim 24, Taira’s system, modified by Kotliar’s distribution coverage, Taira further discloses wherein the electronic device comprises a mobile electronic device, a thermostat, a computer (in police station/systems. Page 3, sixth paragraph), or a combination thereof.
With respect to claim 25, Taira’s system, modified by Kotliar’s distribution coverage, Taira further discloses wherein the warning message comprises an audible tone, a written message, an audible message (buzzer is rung), a flashing light (LED light flicker. Page 6, fifth paragraph), or both.
With respect to claim 26, Taira’s system, modified by Kotliar’s distribution coverage, Taira further discloses wherein, in response to receiving the signal and prior to actuating the suppression component (S14 in Fig. 6), the controller is configured to (capable of) transmit a warning message (S13 in Fig. 6) to an electronic device, wherein the warning message comprises a prompt requesting user input (last line of page 6 to first line of page 7) indicative of a command to activate the suppression component.
With respect to claim 27, Taira’s system, modified by Kotliar’s distribution coverage, Taira further discloses wherein the controller is configured to (capable of) active the suppression component upon receipt of the user input via the electronic device.
.

Claims 5, 7, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taira in view of Kotliar and further in view of Eckholm et al. (US 2013/0025888. Eckholm hereafter).
With respect to claim 5, Taira and Kotliar disclose the HVAC combustion suppression system except for wherein the suppression component comprises a valve, the combustion suppressant comprises a dry chemical from a dry chemical supply, and the controller is configured to operate the valve based on the signal to release the dry chemical into the air duct.
However, Eckholm teaches a HVAC combustion suppression system (Figs. 1-5) comprising: a sensor (paragraph [0011], 116 in paragraph [0021], 306 and 316 in Fig. 3), a suppression component (fans in computer cabinets and the fire suppression system in Fig. 3) and a controller (202). Eckholm further teaches wherein the suppression component comprises a valve (paragraph [0023]), the combustion suppressant comprises a dry chemical from a dry chemical supply (208 and 204), and the controller is configured to operate the valve based on the signal to release the dry chemical into the air duct.

With respect to claim 7, Taira and Kotliar discloses the HVAC combustion suppression system wherein the sensor is a first sensor except for, the HVAC combustion suppression system comprises a second sensor configured to detect combustion of the refrigerant.
However, Eckholm teaches a HVAC combustion suppression system (Figs. 1-5) comprising: a sensor (paragraph [0011], 116 in paragraph [0021], 306 and 316 in Fig. 3), a suppression component (fans in computer cabinets and the fire suppression system in Fig. 3) and a controller (202). Eckholm further teaches system comprises a second sensor (306 and 316 in Fig. 3) configured to (capable of) detect combustion of the refrigerant.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of additional fire sensor, as taught by Eckholm, to Taira’s HVAC combustion suppression system, in order to detect and suppress fire in a fire event/accident (Abstract, lines 9-14).
With respect to claim 8, Taira’s HVAC combustion suppression system modified by Eckholm’s fire sensor, Taira and Eckholm fail to disclose wherein the first and second sensors are coupled to the air duct upstream from an evaporator coil of the HVAC system.

With respect to claim 22, Taira and Kotliar’s HVAC combustion suppression system modified by Eckholm’s fire sensor, Taira, Kotliar and Eckholm fail to disclose the system comprising an additional sensor configured to detect a combustion event in the air duct or the room and to emit an additional signal indicative of the combustion event, wherein the controller is configured to receive the additional signal and actuate the suppression component in response to receiving the additional signal.
However, Eckholm teaches a HVAC combustion suppression system (Figs. 1-5) comprising: a sensor (paragraph [0011], 116 in paragraph [0021], 306 and 316 in Fig. 3), a suppression component (fans in computer cabinets and the fire suppression 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of additional fire sensor, as taught by Eckholm, to Taira’s HVAC combustion suppression system, in order to detect and suppress fire in a fire event/accident (Abstract, lines 9-14).
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 13, 2021